Citation Nr: 1109939	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than November 13, 2000, for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1975 to October 1977.  His DD Form 214 also indicates he had two years, 11 months, and 28 days of additional active service, the specific dates of which have not been verified.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which found clear and unmistakable error (CUE) in a prior June 2005 decision of the Appeals Management Center (AMC) in Washington, DC, which had granted service connection for tinnitus and had assigned a 10 percent rating for it retroactively effective from November 16, 2004.  The November 2007 decision at issue determined, instead, that the correct effective date for this grant is November 13, 2000, the date of a VA audiological examination first indicating the Veteran had tinnitus.  So the RO treated that initial indication of this condition as the initial claim for service connection for this condition.


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service connection for a hearing condition in January 1980.  A subsequent April 1980 rating decision denied that initial claim, considering the hearing condition as a claim for hearing loss.  That initial claim did not mention tinnitus and, in any event, regardless of the characterization of the claim, the Veteran did not appeal that initial decision, so it became final and binding on him based on the evidence then of record.

2.  In September 2000, the Veteran filed a petition to reopen his claim for service connection for hearing loss; he again did not mention tinnitus.

3.  The November 13, 2000 VA audiological examination, performed in response to that petition to reopen the claim for service connection for hearing loss, noted additionally that the Veteran also had bilateral constant tinnitus.  That was the first indication of tinnitus and, therefore, the initial claim for this condition.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than November 13, 2000, for the grant of service connection for tinnitus.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for tinnitus.  In cases, as here, where the claim arose in another context - namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted, the claim as it arose in that initial context has been substantiated, i.e., proven.  So additional VCAA notice is not required concerning downstream elements of the claim, such as the rating and/or effective date assigned for the disability, because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel similarly held that no additional VCAA notice is required in this circumstance for a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).

Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  And, here, the RO issued a SOC in May 2009 addressing the downstream earlier-effective-date claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than November 13, 2000, for the grant of service connection for tinnitus.  See also Huston v. Principi, 17 Vet. App. 195 (2003) (indicating VCAA notice must apprise the Veteran of the need for an earlier-filed claim, which did not become final and binding on him, to support a claim for an earlier effective date).

Consequently, the Board finds that all necessary development of the downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, he, not VA, has the evidentiary burden of proof of establishing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim).  Moreover, as will be explained, resolution of the claim ultimately turns on when the Veteran initially filed a claim for tinnitus, and that was during a November 2000 VA audiological examination (inferred claim) since that was the first indication he had this condition - that is, in addition to hearing loss.  So an additional examination and opinion, even one in retrospect, are not needed to fairly decide his claim for an earlier effective date.  38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.


II.  Relevant Procedural History and Analysis

The statutory guidelines for determining an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran does not allege to have filed a claim within one year of his discharge from service, and this is not otherwise indicated by the evidence in the file.  So the earliest possible effective date he may receive is when he eventually filed a claim.

The Veteran initially filed a claim for service connection for an unspecified "[h]earing [c]ondition" in January 1980.  See his application for VA compensation or pension benefits (VA Form 21-526).  The RO subsequently adjudicated and denied that initial claim in April 1980, considering his claim for a hearing condition as a claim for hearing loss.  That initial claim did not mention tinnitus, which instead is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  In any event, regardless of the characterization of that claim (so even if the Veteran additionally was claiming entitlement to service connection for tinnitus, so not just hearing loss), he did not appeal that initial decision, so it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d); 20.200, 20.302, 20.1103.

Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In other words, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The proper effective date for new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

Here, following the April 1980 denial of his initial claim, it was not until many years later, in September 2000, when the Veteran again filed a claim for a hearing condition.  And even then, he clarified that he wanted to reopen his claim for "[h]earing loss", so again did not mention tinnitus.  See his September 2000 Statement in Support of Claim (on VA Form 21-4138).

In response to the petition to reopen this claim for hearing loss, the Veteran was given a VA audiological examination on November 13, 2000.  And during that evaluation the VA examiner additionally determined the Veteran also had bilateral constant tinnitus.  Consequently, that was the first indication of tinnitus and, therefore, the initial claim for this condition.  It therefore marks the earliest effective date the Veteran may receive for the eventual grant of service connection for this condition.  According to 38 U.S.C.A. § 5110(a), the effective date can be no earlier than November 13, 2000, the date of that VA audiological examination, since that is the date entitlement arose.  Simply stated, the Board has reviewed the record in its entirety but finds neither a formal nor an informal communication prior to that date that can be construed as a claim for service connection for tinnitus.  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  So, again, even if the Veteran's initial claim in 1980 for an unspecified hearing condition was meant to also encompass tinnitus, not just hearing loss, the fact remains that he did not appeal that initial decision - including, for example, by indicating the denial of his hearing loss claim should have additionally considered his tinnitus.  Moreover, in his subsequent September 2000 petition to reopen his claim, he clarified that he was trying to reopen his claim for hearing loss, so again did not mention tinnitus and, indeed, never actually did.  Rather, once noted during his subsequent November 13, 2000 VA audiological examination, the RO considered the VA examiner's notation of this condition as tantamount to an informal or inferred claim for tinnitus.  The Federal Circuit Court has determined that, when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  See Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, because the Veteran did not appeal the earlier April 1980 decision, and has never filed a claim for tinnitus (even when attempting to reopen his claim for hearing loss in September 2000), the earliest possible effective date he may receive for the eventual grant of service connection for his tinnitus is November 13, 2000, the date of the VA audiological examination showing he has this condition (that is, aside from hearing loss), which is the date entitlement arose.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than November 13, 2000, for the grant of service connection for tinnitus.  And because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal of this claim must be denied.



ORDER

The claim for an effective date earlier than November 13, 2000, for the grant of service connection for tinnitus is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


